Brooke, J.
(after stating the facts). It is the claim of complainants, as we understand it, that they are not dissatisfied with the decree of foreclosure, but complain only that the amount found to be due is too large. Counsel for complainants furnishes us a computation in his brief which shows a balance against his clients of $1,096.59, instead of $2,274.25, as found by the circuit judge. To reach this result counsel fails to give defendant credit for all sums paid out by him for taxes, repairs, or insurance from 1906 to 1911. In this we think he is in error. The supplemental contract provides that (in case of redemption) complainants shall pay the sum therein agreed upon as being due, together with the cost of repairs, taxes, and insurance, with interest, less the rent to be credited from time to time. We are of opinion that the learned circuit judge reached a proper conclusion in the accounting.
Complainants urge that they should not be compelled to pay costs in any event, inasmuch as defendant was denying all rights of complainants to any equity in the property. We have examined the record with care, and do not find this claim to be borne out by the evidence, though William Y. Prybeski swore that defendant claimed to own the property now. Upon the consideration of the whole record we are disposed to agree with the conclusion of the trial judge as to costs.
The judgment is affirmed, with costs.
Moore, C. J., and Steere, McAlvay, Blair, Stone, and Ostrander, JJ., concurred. Bird, J., did not sit.